                              UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NORTH CAROLINA
                                 DOCKET NO. 5:16-MJ-1446-1

United States Of America                      )                ORDER MODIFYING AND
                                              )               CONTINUING SUPERVISION
               vs.                            )
                                              )
Sarah D. Brown                                )
                                              )
   On April 5, 2017, Sarah D. Brown appeared before the Honorable Kimberly A. Swank, U.S. Magistrate
Judge in the Eastern District of North Carolina, and upon an earlier plea of guilty to 18 U.S.C. § 13,
assimilating N.C.G.S. 20-138.1, Driving While Impaired (Level 1), was sentenced to 24 months of
probation.

  From evidence presented at the status hearing on March 20, 2019, the court finds as a fact that Sarah D.
Brown, who is appearing before the court with counsel, is in compliance with the following condition:

   1. The defendant shall abide by all the terms and conditions of the Remote Alcohol Monitoring
      Program, as directed by the probation officer.

  It now appears that the ends of justice would best be served by continuing supervision with the following
modification:

   1. The balance of 101 days confinement in the custody of the Bureau of Prisons is hereby remitted.

   This the 20th day of March, 2019.


                                                     Kimberly
                                                     Kiimberly A.
                                                               A. Swank
                                                     U.S. Magistrate Judge




               Case 5:16-mj-01446-KS Document 35 Filed 03/20/19 Page 1 of 1
